JOHNSON, Circuit Justice.
It must be conceded, that the question made in this cause, is one hitherto unsettled in the courts of the United States. The argument in support of this libel, has proceeded on the ground, that the admiralty law of the United States, is the civil law of the Roman government; but the civil law has undergone many changes and modifications, which we are not bound to trace. The admiralty law of Great Britain is the admiralty law here. The lien on vessels for material-men and ship-wrights, exists only in a foreign port. Where the owner is present and resident, the common law principle must govern. In such case, no lien on the vessel is created. In the ease of an owner, who, though present, when the work and materials are furnished, is transient and non-resident, I am disposed to think otherwise, and that in such case, the lien attaches. It is proper also to state, what shall be deemed a foreign, and what a domestic port, as to this question: The seaports of the different states ought, in this respect, to be considered as foreign ports, in relation to each other. Charleston, for instance, is a foreign port, as to a claim of this nature, made in Savannah. In the present ease, the ship must be considered as having become a domestic ship from the time of the marshal's sale. The decree of the district court is therefore affirmed.